Title: To James Madison from Turell Tufts, 14 December 1804 (Abstract)
From: Tufts, Turell
To: Madison, James


14 December 1804. “A new proclamation regulating neutral Trade has this day been published. It is to take place on the 29h Instant, the time when the last proclamn. which I sent you, ends. The limitation is again narrowed so as to exclude all Kinds of Fish. Nothing now can be admitted legally, from Am: or British Vessels, of American produce—Excepting—Tobacco, Lumber, Naval Stores—Live Stock & the various Flours and Grains necessary for Bread. Such an exclusion never before was attempted: I understand—the causes are—the petition from the people of Nova Scotia—and the State of the negotiation supposed to be on foot—respecting the Treaty. In my opinion, this Bravado—for it can have no other name—ought not to have any influence in inducing any deviation from principles well considered—for these proclamns. are only intended to frighten the Ignorant—and to please & deceive the Credulous. By a safer oppy I shall send the proclamn. when it is printed—and remark more particularly upon it. At present I have no time to add as the Vessel is underway by which I expect to send this Letter.” Adds in a postscript: “Letters from my correspondents at Barbadoes state, a like proclamn. is in force there.”
